Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
Applicant’s election without traverse of Group I, Species 1b & 2b (claims 1-10) in the reply filed on 8/9/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has applied 112(f) interpretation to “steam discharging member” in claim 1 to correspond with the following structure: a spraying head or nozzle (see Applicant’s Figure 3, steam discharging member 120).

Examiner has applied 112(f) interpretation to “air circulation device” in claim 4 to correspond with the following structure: a fan/blower and heater/heat exchanger (see Applicant’s Figure 3, steam discharging member 120.  specification, [0056]-[0057]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-temperature" in claim 4 on line 4 is a relative term which renders the claim indefinite.  The term "high-temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner considers this could this be rephrased to “heated air” (or alternative language).
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 7 recites the processor is configured to perform a clothing management operation with a remaining course other than a steam generation course, but the actual steam generation course does not appear to be required of the processor (e.g. these clothing management operations are alternatives, but the actual steam operation they are an alternative to is not required of the claimed invention). 
Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claims 8-10 assign specific operations to the processor (e.g. heating ,drying, removing dust).  Applicant’s disclosure describes the air circulation device as performing the heating and drying functions (see specification, [0080], [0082]), and the spraying device for performing the dust removal (see specification, [0083]).  These structural elements, which the processor would be reliant upon to control, are not actually recited.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee et al. (US 20090038084, “Lee”) or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 20090038084, “Lee”) in view of Son et al. (US 20080141734, “Son”).
Lee teaches a washing machine comprising:

For Claim 1:
A clothing management apparatus comprising: 
a steam generator configured to generate steam (see Figure 9, steam heater 410. [0131]); 
a steam discharging member configured to receive steam generated by the steam generator through a hose and discharge the received steam to clothing (see Figure 9, steam supply pipe 420, injection nozzle 430). Examiner notes that the hose does not appear to be positively recited, as the hose is recited as part of a configuration clause of the steam discharging member.  If further argued, Examiner considers hose(s) as conventional and refers below; 
a temperature sensor configured to sense a temperature in the clothing management apparatus (see Figures 8-9, temperature sensor 350, S320.  [0057]); and 
a processor configured to identify a connection state of the hose based on the temperature sensed by the temperature sensor (see Figure 8.  [0025], [0099]).  Lee describes “impossibility of the steam discharge” as one abnormal state.  Figure 8 depicts more particularly how temperature is used to detect the abnormal state.    

If argued regarding the hose, Examiner notes that it is well-known to couple a steam heater/generation unit with a nozzle and refers to Son (see Figure 3, steam hose 230).  One of ordinary skill in the art would understand that a hose offers flexibility (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”)..  If the removably fastened/detachable properties of the hose are argued, Examiner cites case law regarding making separable (see MPEP 2144.04, “Making Separable”).  Allowing such a hose would facilitate repair/replacement of the hose.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee, and more particularly 1) for the steam supply pipe 420 to be a hose because it is conventional in the washing/drying arts to use steam hoses in view of Son and would predictably grant 

Lee/modified Lee teaches claim 2.
Lee also teaches the following:

For Claim 2:
The clothing management apparatus of claim 1, wherein the processor is further configured to identify that the hose is disconnected based on a range of a temperature change sensed by the temperature sensor being beyond a predetermined range after steam is generated by the steam generator (see Figure 8.  [0025], [0099]).  Examiner interprets “beyond” to broadly mean “outside the limits”, but not necessarily “above” (www.dicitonary.com, “beyond”, compare definitions #3 & #4).  Examiner considers Lee at the very least would teach the temperature being below the set threshold/below/range to read on this limitation in view of Figure 8.  

For Claim 3:
The clothing management apparatus of claim 1, further comprising: 
a display (see [0074]), 
wherein the processor is further configured to control the display to display error information based on the hose being identified as disconnected (see [0074]).

For Claim 4:
The clothing management apparatus of claim 1, further comprising: 
an air circulation device (see Figure 9, drying duct 370, drying heater 380, blowing fan 390); 
wherein the processor is further configured to control the air circulation device to discharge high-temperature air on the clothing (see Figure 10, S630).


For Claim 6:
The clothing management apparatus of claim 2, wherein the processor is further configured to control the steam generator to stop generating steam based on the hose being identified as disconnected (see Figure 10, S620).

For Claim 7:
The clothing management apparatus of claim 2, wherein the processor is configured to perform a clothing management operation with a remaining course other than a steam generation course based on the hose being identified as disconnected (see Figure 10, S620-S670.  [0134]).  Abnormal state of thesteam generation unit is continuously checked.  Subsequent steps are performed when an abnormal state of the steam generator is detected.

For Claim 8:
The clothing management apparatus of claim 7, wherein the clothing management operation is heating the clothing (see Figure 10, S630).

For Claim 9:
The clothing management apparatus of claim 7, wherein the clothing management operation is drying the clothing (see Figure 10, S630, S670).

For Claim 10:
The clothing management apparatus of claim 7, wherein the clothing management operation is removing dust from the clothing (see Figure 10, S650 & S660). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20090038084, “Lee”), or in the alternative, further in view of Son et al. (US 20080141734, “Son”) as applied to claim 1 above, and further in view of Imamura et al. (US 20020032491, “Imamura”).
Lee/modified Lee teaches claim 1.
Lee does not appear to teach the following:

For Claim 5:
The clothing management apparatus of claim 1, further comprising: 
a communicator; 
wherein the processor is further configured to control the communicator to send error information to a management server corresponding to a service center based on the hose being identified as disconnected.

Examiner however, considers it well-known to have the control system of a laundry appliance to communicate abnormalities to a service center and refers to Imamura, who teaches transmitting abnormal information to a service center to reduce repair time (see Imamura’s Figures 1-2, web server 7, home server 8, server control section 9, laundry appliance control section 22.  [0009], [0038], [0044], [0049], [0055], 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee and more particularly to transmit abnormal conditions of the steam generator to a server/service center as taught by Imamura so as to reduce repair time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US 20060191077) teaches measuring temperature difference within a steam generator to decide when to execute an original washing course or not (see Figure 6, S14, S17, S19).  Park et al. (US 20080271754) teaches switching programs based on a steam heater abnormality (see Figure 6, S15, S30).  Park et al. (US 20080209757) teaches turning on a drying heater and rotating the drum when the steam supply unit is deemed out of order (see Figure 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718